C:IGIEAL                                               08/10/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0310


                                       OP 20-0310


 CLINTON TODD SPROLES,

              Petitioner,

       v.                                                           co   ADE
 STATE OF MONTANA,                                                        AUG 1 0 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
              Respondent.


       By pro se petition filed July 14, 2014, Clinton Todd Sproles petitions for rehearing
on our July 6, 2021 decision affirming the May 2020 judgment of the Montana Second
Judicial District Court, Silver Bow County, denying his February 2020 petition for
postconviction relief(PCR)from his December 2017 conviction for felony Driving Under
the Influence in violation of § 61-8-401, MCA. Sproles cursorily asserts that the
procedural bar of § 46-21-105(2), MCA,is unconstitutional as applied to his Ineffective
Assistance of Counsel(IAC)claim that his appellate counsel in State v Sproles (Sproles I),
2019 MT 197N, 397 Mont. 55, 455 P.3d 44, was constitutionally ineffective due to failure
to assert on direct appeal that he was illegally sentenced based on a procedurally untimely
persistent felony offender notice under § 46-13-108(1), MCA.
       Rehearing on direct appeal is available only upon a supported showing that this
Court overlooked a fact material to our prior decision, an asserted issue that would have
been decisive in the appellant's favor, or our prior decision conflicts with a controlling
statute or decision not addressed therein. M. R. App. P. 20(1). Here, our prior decision
reflects that Sproles timely raised his subject appellate counsel IAC claim in his October
2019 PCR petition, but then failed to raise that issue in his subsequent pro se appeal ofthe
denial ofthe petition. Sproles      4-5. This is precisely the type of successive piecemeal
postconviction challenge that § 46-21-105(2), MCA ("[a]ll grounds for[PCR]... must be
raised in the [petitioner's] original or amended petition"), was enacted to prohibit. Sproles
has already had an opportunity for appellate review of the denial of his appellate counsel
IAC claim. Section § 46-21-105(2), MCA, prohibits another, and M.R. App. P. 20(1)
further prohibits his first-time challenge of the constitutionality of § 46-21-105(2), MCA,
on a petition for rehearing on a direct appeal in which he failed to raise the underlying
claim in the first instance.' Therefore,
       IT IS ORDERED that Sproles's Petition for Rehearing is DENIED.
       The Clerk shall provide a copy of this Order to counsel of record and to Clinton
Todd Sproles personally.
       DATED this 10th day of August, 2021




                                                                                  f
                                                                       Justices




1 We note further that Sproles's cursory constitutional challenge is substantively deficient in any
event.
                                                 2